Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Este Foro ha expresado, en reiteradas ocasiones, que los tribunales de justicia no existen para la dilucidación de “competencias deportivas” ni “batallas de talento entre los abogados”, en las cuales, de ordinario, prevalece el “mejor de los gladiadores” o aquel que es el más “hábil o listo”.(1)
*864La principal función del foro judicial lo es la búsqueda de la verdad, y el propósito primordial de los procedimien-tos que en el mismo se llevan a cabo lo constituye el que se le haga cumplida justicia a las partes que allí litigan las diferencias surgidas entre ellos. Ello exige —entre otros— seriedad, buena fe y honestidad de parte de todos los que activamente participan en dichos procedimientos.
El presente caso es un vivo ejemplo de lo que no se puede permitir que suceda en nuestros tribunales; esto es, el intento de una de las partes de prevalecer mediante la exposición de medias verdades o falsedades, pretendiendo así evadir su responsabilidad y privar a la otra parte de una indemnización a la que ésta, claramente, tiene dere-cho conforme a lo preceptuado por nuestro ordenamiento jurídico.
Es debido a ello que, no obstante estar “conformes” con el resultado al que se llega en la sentencia hoy emitida en el presente caso por el Tribunal, diferimos de la mayoría por cuanto ésta no toma acción correctiva, y reparadora, en relación con la reprobable acción de lá recurrida Bansan-der Leasing Corporation (en adelante Bansander Leasing), y/o de la representación legal de ésta, de intentar prevale-cer por medio de estratagemas que no tienen cabida en nuestro sistema de justicia; situación de la cual nos perca-tamos desde el mismo primer momento en que este recurso arribó a las puertas de este Tribunal.(2)
HH
Como surge de la propia sentencia mayoritaria, el acci-dente de automóviles en que sufrió serios daños la code-mandante Elsie G. Correa Canales ocurrió el 1ro de enero *865de 1991; accidente de automóviles causado por la negligen-cia del codemandado Valentín Marcano Gracia, quien con-ducía un vehículo de motor Jeep Wrangler, modelo de 1989, en estado de embriaguez. Marcano Gracia, alegadamente, era empleado de J.P. McCloskey & Co., Inc.; corporación que había arrendado dicho vehículo de motor a Leaseway of Puerto Rico, Inc., mediante contrato de arrendamiento financiero suscrito el 18 de agosto de 1988.
Resulta de particular y singular importancia el hecho incontrovertido de que, el 1ro de julio de 1991, Bansander Leasing adquirió de Leaseway of Puerto Rico "todo derecho [o] interés sobre el contrato de arrendamiento” (Petición, pág. 7) arriba indicado, quedando Bansander Leasing, a todos los fines legales, subrogada en los derechos y obliga-ciones de Leaseway relativos a dicho contrato de arrenda-miento; transacción que formó parte del acuerdo general mediante el cual el Banco Santander de Puerto Rico adqui-rió los activos —incluyendo la corporación Leaseway of Puerto Rico, Inc.— del extinto Caguas Central, hecho del cual este Tribunal puede tomar "conocimiento judicial”. Véase la Regla 11(A)(1) y (2) de las Reglas de Evidencia de 1979 (32 L.P.R.A. Ap. IV).(3)
En consecuencia, a la fecha de la radicación de la de-manda enmendada de daños y perjuicios que ante el foro judicial radicara la codemandante Correa Canales, Ban-sander Leasing efectivamente era la dueña del vehículo en controversia; siendo esta corporación responsable de cual-quier daño y perjuicio que fuera causado, en la operación de dicho vehículo, por la negligencia del arrendatario —o sus representantes autorizados— del mismo,(4) incluyendo los daños que hubieran sido causados por éste durante el *866período preadquisición de Leaseway of Puerto Rico, Inc. por parte de Bansander Leasing. (5)
Elio no obstante, y ya habiéndose dictado sentencia en rebeldía contra ella, Bansander Leasing compareció ante el foro judicial —mediante moción de reconsideración— alegando que procedía que se le relevara de dicha senten-cia por cuanto de la licencia del Jeep Wrangler se despren-día que, para la fecha del accidente, el titular del mismo, conforme el Departamento de Transportación y Obras Pú-blicas, lo era Leaseway of Puerto Rico, Inc.
Dicho hecho, no hay duda, era cierto. El mismo, sin embargo, constituía, a todas luces, una “media verdad” por *867cuanto lo que no expresó Bansander Leasing —o le escon-dió al tribunal de instancia— fue el hecho de que ella ya había adquirido de Leaseway “todo derecho” sobre el refe-rido contrato de arrendamiento, quedando Bansander Leasing, repetimos, subrogada en los derechos y obligaciones de ésta; posición que Bansander Leasing reiteró y que in-dujo al foro de instancia a erróneamente dejar sin efecto la sentencia en rebeldía que había dictado contra Bansander Leasing.
Habiéndose, finalmente, percatado la mayoría de los in-tegrantes del Tribunal de la reprobable e indeseable acción de Bansander Leasing, y/o de la representación legal de ésta, hoy emiten una sentencia mediante la cual se revoca la errónea actuación del tribunal de instancia de dejar sin efecto la sentencia en rebeldía que había correctamente dictado contra Bansander Leasing.
La mayoría, sin embargo, no toma acción alguna contra dicha parte y/o contra su representación legal. No podemos estar de acuerdo con dicha inacción. En nuestra humilde opinión resulta procedente —como acción correctiva y repa-radora— la imposición de una fuerte suma de dinero, por concepto de honorarios de ahogado, contra Bansander Leasing y/o su representación legal, la misma en favor de la parte demandante peticionaria; la cual parte se ha visto en la obligación de litigar y relitigar el presente pleito de ma-nera totalmente innecesaria.
Los integrantes del bufete de abogados que representa a Bansander Leasing deben entender que la litigación en nuestra jurisdicción no constituye una “lidia deportiva” donde prevalece el más “hábil y el más listo”. Ante los tribunales de justicia de Puerto Rico se comparece de buena fe y, siempre, con la verdad. Aquel litigante o abogado que así *868no esté dispuesto a actuar, no importa quién sea, debe su-frir las consecuencias de su reprobable conducta.

(1) Véanse: Lluch v. España Service Sta., 117 D.P.R. 729 (1986); Pueblo v. Tribunal Superior, 92 D.P.R. 116 (1965); Shell Co. (P.R.) Ltd. v. Tribl. de Distrito, 73 D.P.R. 451 (1952).


(2) El presente recurso fue, originalmente, denegado por el Tribunal mediante Resolución de 9 de febrero de 1994. En dicha ocasión se hizo constar que los “Jueces Asociados Señores Rebollo López, Alonso Alonso y Fuster Berlingeri expedirían”.


(3) En adición, así razonablemente se desprende de las alegaciones que hace la propia Bansander Leasing Corporation (en adelante Bansander Leasing) en la de-manda contra tercero que, posteriormente, ésta radicó en el pleito a nivel de instan-cia contra J. P. McCloskey, arrendatario del Jeep Wrangler envuelto en el accidente.


(4) Véase Nieves Vélez v. Bansander Leasing Corp., 136 D.P.R. 827 (1994).


(5) Así lo acepta, de manera tácita, Bansander Leasing en la antes mencionada demanda contra tercero. En dicha demanda, radicada contra el arrendatario original del vehículo en controversia, Bansander Leasing alega —en los párrafos 4, 9 y 11 de la misma— que:
“4) La codemandada y tercera demandante, Bansander Leasing Corporation (en adelante “Bansander”) es una corporación organizada al amparo de las leyes del Estado Libre Asociado de Puerto Rico con oficinas principales en San Juan, Puerto Rico. Bansander se dedica al negocio de arrendamiento de vehículos de motor y de equipo y maquinaria industrial. Y adquirió, de Leaseway of Puerto Rico, Inc. (en adelante “Leaseway”) todo derecho [o] interés sobre el contrato de arrendamiento que más adelante se describe.
“9) Allá para el 18 de agosto de 1988 el codemandado y tercero demandante Bansander Leasing y la tercera demandada J. P. McCloskey & Co. suscribieron u otorgaron un contrato de arrendamiento financiero. Posteriormente, de conformidad a una enmienda al citado acuerdo contrataron el arrendamiento de un vehículo de motor marca Jeep, modelo Wrangler, del año 1989.
“11) El párrafo noveno (9) del referido contrato de arrendamiento financiero o “Vehicle Lease Agreement”, en su inciso (f), establece que ‘Regardless of the provisions of any applicable insurance policy, Customer agrees to indemnify, defend and hold harmless Leaseway, its officers, employees, agents and insurers, against all claims, liabilities, losses, legal fees and other expenses (...) for personal injuries or death and for loss or damages to the property of any person ... arising out of (i) ownership, maintenance, operation or use, including loading and unloading, of the Vehicles, whether resulting from Leasewa/s sole negligence or otherwise, (ii) the conduct of Customer’s business, and (iii) Customer’s failure to comply with the provisions of this Paragraph 9 ...’.” (Enfasis suplido.) Apéndice, págs. 65-67.
De una lectura de las referidas alegaciones resulta obvio que Bansander Leasing entendió, y entiende, que, al adquirir a Leaseway, ella quedó subrogada en todos los derechos, y obligaciones, de ésta en relación con todos los contratos de arrenda-miento de vehículos realizados por Leaseway of Puerto Rico, Inc. y vigentes a la fecha de la mencionada adquisición.